                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTINA SIMONE MCBRIDE                       :        CIVIL ACTION
                                               :
              v.                               :
                                               :
ANDREW SAUL, Commissioner of                   :
Social Security                                :        NO. 19-4097

                                         ORDER

       AND NOW, this 15th             day of January 2020, upon consideration of

Plaintiff’s brief (Doc. 11), Defendant’s unopposed Motion to Remand (Doc. 12), and the

administrative record (Doc. 10), IT IS HEREBY ORDERED that the Motion for Remand

is GRANTED, and the case is REMANDED to Defendant for further evaluation under

sentence four of 42 U.S.C. § 405(g). This is a final Order. The Clerk of Court shall mark

this case closed for statistical purposes.

                                             BY THE COURT:

                                             /s/ELIZABETH T. HEY

                                             ___________________________
                                             ELIZABETH T. HEY, U.S.M.J.
